DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/29/2018, in which, claims 1-20, are pending. Claims 1 and 18, are independent. Claims 2-17, 19 and 20, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.




CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition section; a specification section; a recognition section; a reception section; a recognition section; as indicated in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The disclosure does not provide adequate structure to perform the claimed functions of “an acquisition section; a specification section; a recognition section; a reception section; a recognition section”; as indicated in claims 1-20.
Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) an acquisition section; a specification section; a recognition section; a reception section; a recognition section; as indicated in claims 1-20, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the “an acquisition section; a specification section; a recognition section; a reception section; a recognition section” claims 1-20.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: (a) Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Further, Applicant has claimed the limitations indicated above without clear articulation of what structure is utilized to perform the claimed functionality as interpreted under 112, sixth paragraph. As such, it is unclear exactly what subject matter the Applicant regards as his invention in light of the Specification support for the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Chen (USPAP 2020/0042146).

Referring to claim 1, Chen teaches a display apparatus (as shown in fig 7, see [0102] the device for displaying a page of the electronic book]), comprising: an acquisition section ([502 of fig 7]) that acquires page information indicative of a page of a reference destination of a book, ([the first acquiring module 502 is configured to acquire an edge color value and page content of a currently displayed image page of the electronic book, in response to receiving a page turning operation for the currently displayed image page] see 0102-0103);
 a specification section that specifies a location, which corresponds to the acquired page information, on a fore edge of the book; ([the drawing and display module 504 is configured to draw and display a folded portion with the edge color value and the page content, wherein the folded portion is a back portion of the turned 
a display controller that performs control such that an image indicative of the specified location on the fore edge is superimposedly displayed on the fore edge which is seen through a display provided in the display apparatus that is mounted on a user,  ([when the general-purpose computer accesses the codes for displaying the electronic book, the codes are executed to convert the general-purpose computer into a dedicated computer for displaying, see 0173-0174] see also 0144]).

Referring to claim 17, Chen teaches a display apparatus (as shown in fig 7, see [0102] the device for displaying a page of the electronic book], further comprising: a recognition section that recognizes page information indicative of an open page of the book, wherein the display controller performs control such that an image indicative of a spot of the reference destination of the open page is superimposedly displayed in a case where the recognized page information is identical to the acquired page information, ([when the general-purpose computer accesses the codes for displaying the electronic book, the codes are executed to convert the general-purpose computer into a dedicated computer for displaying, see 0173-0174] see also 0144]).

Referring to claim 18, Chen teaches a display apparatus (as shown in fig 7, see [0102] the device for displaying a page of the electronic book]), a reception section that receives information which is displayed on a display screen of another apparatus comprising: an acquisition section ([502 of fig 7]) that acquires page information 
 a specification section that specifies a location, which corresponds to the acquired page information, on a fore edge of the book; ([the drawing and display module 504 is configured to draw and display a folded portion with the edge color value and the page content, wherein the folded portion is a back portion of the turned currently displayed image page on which the page turning operation is performed, (see 0102); and 
a display controller that performs control such that an image indicative of the specified location on the fore edge is superimposedly displayed on the fore edge which is seen through a display provided in the display apparatus that is mounted on a user,  ([when the general-purpose computer accesses the codes for displaying the electronic book, the codes are executed to convert the general-purpose computer into a dedicated computer for displaying, see 0173-0174] see also 0144]); an acquisition section ([502 of fig 7]) that acquires page information indicative of a page of a reference destination of a book, ([the first acquiring module 502 is configured to acquire an edge color value and page content of a currently displayed image page of the electronic book, in response to receiving a page turning operation for the currently displayed image page] see 0102-0103);
 	a specification section that specifies a location, which corresponds to the acquired page information, on a fore edge of the book; ([the drawing and display 
a display controller that performs control such that an image indicative of the specified location on the fore edge is superimposedly displayed on the fore edge which is seen through a display provided in the display apparatus that is mounted on a user,  ([when the general-purpose computer accesses the codes for displaying the electronic book, the codes are executed to convert the general-purpose computer into a dedicated computer for displaying, see 0173-0174] see also 0144]).

Claims Objected to having Allowable Subject Matter
Claims 2-16, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the 
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677